Citation Nr: 1241358	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral plantar fasciitis.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to August 2009.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO granted service connection for bilateral plantar fasciitis and assigned a noncompensable rating, effective August 18, 2009.  In November 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  In March 2012, the RO, inter alia, awarded a higher initial rating of 30 percent for the service-connected bilateral plantar fasciitis, effective August 18, 2009.  The Veteran has not indicated she is satisfied with the 30 percent disability rating assigned.

Because the Veteran has disagreed with the initial rating assigned following the grants of service connection for bilateral plantar fasciitis, the Board characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal. inasmuch as a higher rating for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that t in the August 2009 rating decision, the RO also granted service connection for residuals of right long finger nerve damage, evaluated as 10 percent disabling , and for hypertension and migraines, each evaluated as nocompensably (0 percent) disabling, each from  August 18, 2009.    The Veteran submitted a notice of disagreement with these determinations in November 2009 and a SOC was issued in July 2010.  When the Veteran submitted her substantive appeal in August 2010, however, she indicated she was limiting her appeal to the disability rating assigned for bilateral plantar fasciitis; hence, this issue is the only one for which a perfected appeal has been filed.

At the outset, the Board notes that the Virtual VA paperless claims processing system was utilized in this appeal.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required. 


REMAND

The Board's review of the evidence in the electronic claims file reveals that further RO action on the claim on appeal is warranted.  

The Veteran is claiming that she experiences severe difficulty with her service-connected bilateral plantar fasciitis.  Associated with the claims file are two reports of VA examination of the Veteran's feet dated in July 2010 and February 2012.  Both examination reports the Veteran's continuing receipt of post-service medical treatment for foot problems.  The February 2012 examination report includes a notation that the Veteran had received treatment from a VA podiatrist located in Spokane, Washington, in February 2011 wherein she underwent a surgical procedure on her left foot.  The examination report also references subsequent surgical procedures which were performed on her feet.  A review of the claims file demonstrates that no outpatient treatment records pertaining to the feet from VA or private sources have been associated with the claims file.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any outstanding, pertinent records of VA evaluation and/or  treatment of the Veteran since her discharge from active duty in August 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

To ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the RO should specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, any outstanding records of private medical or surgical treatment for bilateral plantar fasciitis since her August 2009 discharge from service. 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection with the claim, if appropriate) prior to adjudicating the matter on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should undertake appropriate action to associate with the Virtual VA claims file all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, since her August 2009 service discharge, to include from any VA facility in Spokane, Washington.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.   In its letter, the RO should specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, any outstanding records of private medical or surgical treatment for bilateral plantar fasciitis since her August 2009 discharge from service 

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection with the claim, if appropriate), the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.   

6  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

